Title: From John Adams to the President of Congress, No. 33, 3 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 3 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 387–394). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:588–592.
     John Adams began this letter, which was read in Congress on 10 July, by paraphrasing the first portion of William Lee’s letter of 30 March (above), regarding the Duke of Brunswick-Wolfenbüttel and the Netherlands. He then provided English translations of a petition of 25 Feb. to the States General calling for the outfitting of fifty-two warships; Sir Joseph Yorke’s memorial of 21 March demanding that the States General reply within three weeks to his previous memorials for support of Great Britain’s war efforts, or face suspension of the Anglo-Dutch treaties insofar as they related to neutral commerce; the States General’s reply of 24 March requesting additional time; and a paraphrase of Yorke’s rejoinder that he was unable to satisfy that request.
    